 Case 2:20-cv-02510-GW-MRW Document 18 Filed 05/05/20 Page 1 of 2 Page ID #:368
                                                                                              REMAND / JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-2510-GW-MRWx                                            Date      May 5, 2020
 Title             Kirk Knostman v. Clean Harbors Environmental Services, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS (IN CHAMBERS):                         ORDER GRANTING MOTION TO REMAND; AND
                                                    REMANDING ACTION TO STATE COURT

        A motion to remand is set for hearing in this matter on Thursday, May 14, 2020. The Court
finds that the matter can be resolved without the need for oral argument and, hence, the hearing is
vacated. See C.D. Cal. L.R. 7-15. For the reasons stated herein, the motion is granted, and the matter is
remanded to Los Angeles County Superior Court forthwith.

        The analysis here need not be lengthy. Defendant Safety-Kleen Envirosystems Company
(erroneously sued as Safety-Clean Envirosystems Company, Inc.) (“Safety-Kleen”) is non-diverse from
plaintiff Kirk Knostman (“Plaintiff”). Safety-Kleen and its co-defendant Clean Harbors Environmental
Services, Inc. (“CHESI”) removed the case, asserting that Safety-Kleen had been fraudulently-joined
because it was never Plaintiff’s employer and all of the claims in Plaintiff’s Complaint require the
existence of an employment relationship. Plaintiff clearly alleges the contrary is true in his Complaint.
See Complaint ¶¶ 10, 15. But in order for Defendants’ argument – repeated and fleshed-out in the
Opposition to the instant motion – to prevail, the Court would have to – at the jurisdictional doorstep –
either: 1) conclude that there is no possible way it would allow Plaintiff an opportunity to amend to
improve any allegations in the Complaint the Court found deficient or 2) in effect, make factual findings
and/or draw legal conclusions regarding any employment relationship (under multiple potential theories,
applying multiple potentially-applicable tests) between Plaintiff and Safety-Kleen before Plaintiff has
had any opportunity to conduct any discovery.

        The Court does not believe the fraudulent joinder doctrine works in this manner. The Ninth
Circuit’s 2018 decision in Grancare, LLC v. Thrower by and through Mills, 889 F.3d 543 (9th Cir.
2018), supports this conclusion. For instance, that decision instructs that while “the fraudulent joinder
standard shares some similarities with the analysis under Rule 12(b)(6)” because “[b]oth require some
assessment of the plaintiff’s lawsuit,” id. at 549, it also drives home the distinction between the two. “If
                                                                                                  :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 2
 Case 2:20-cv-02510-GW-MRW Document 18 Filed 05/05/20 Page 2 of 2 Page ID #:369
                                                                                          REMAND / JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-2510-GW-MRWx                                            Date     May 5, 2020
 Title          Kirk Knostman v. Clean Harbors Environmental Services, Inc., et al.

a defendant cannot withstand a Rule 12(b)(6) motion, the fraudulent inquiry does not end there. For
example, the district court must consider, as it did in this case, whether a deficiency in the complaint can
possibly be cured by granting the plaintiff leave to amend.” Id. at 550; see also, e.g., Corona v. Quad
Graphics Printing Corp., 218 F.Supp.3d 1068, 1072 (C.D. Cal. 2016); Rangel v. Bridgestone Retail
Operations, LLC, 200 F.Supp.3d 1024, 1034 (C.D. Cal. 2016). Notably, CHESI and Safety-Kleen avoid
any discussion, citation to, or even acknowledgment of the existence of Grancare. Pursuant to
Grancare, CHESI and Safety-Kleen have not provided a basis for an appropriate application of the
fraudulent joinder doctrine. As a result, complete diversity does not exist in this case (at least at this
time).

        While the Court acknowledges that removing defendants asserting fraudulent joinder are entitled
to present facts demonstrating fraudulent joinder, see, e.g., Grancare, 889 F.3d at 549, the Court
believes that, unless those facts demonstrate either a factual or legal impossibility of any claim being
asserted or proven against the non-diverse defendant, it is inappropriate for the Court to resolve such a
merits issue at this stage, and before discovery has begun. Here, CHESI and Safety-Kleen actually
“acknowledge the possibility of a joint employer relationship between” them. Docket No. 16, at 6:1-2.
If the actual facts regarding Plaintiff’s employer are instead as clear as CHESI’s and Safety-Kleen’s
one-sided presentation asserts, they should have demonstrated that, on the merits, in the Superior Court
and then removed the action to federal court once Safety-Kleen had been dismissed from the case, with
prejudice, in that forum. If the response to that suggestion is that it would have taken too long for that to
have occurred and still allow for a diversity-based removal within the one-year time limit set by 28
U.S.C. § 1446(c), that is hard to see as anything other than a confirmation of the wisdom behind
refraining from making a rushed judgment on the issue of Plaintiff’s true employer in the course of a
threshold jurisdictional examination.

       In light of the foregoing, the Court grants Plaintiff’s motion to remand and remands the action
back to Los Angeles County Superior Court. To the extent Plaintiff requests an award of fees or costs in
connection with this motion, see Notice of Motion at 2:6-7, the Court denies that request under the
applicable standard. See Grancare, 889 F.3d at 552.

         It is so ordered.




                                                                                               :
                                                           Initials of Preparer   JG
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 2 of 2
